FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January 2014 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation of Huaneng Power International, Inc. (the “Registrant”) in 2013, made by the Registrant on January 13, 2014. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. POWER GENERATION WITHIN CHINA INCREASES BY 4.98% IN 2013 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation in 2013. According to the Company’s preliminary statistics, as of 31 December 2013, the Company’s total power generation by the power plants within China on consolidated basis amounted to 317.481 billion kWh, representing an increase of 4.98% over the same period last year. Total electricity sold by the Company amounted to 300.003 billion kWh, representing an increase of 5.10% over the same period last year. The increase in power generation of the Company was mainly attributable to the following reasons: 1. The stable growth of the nationwide and society-wide electricity consumption provided the Company favourable opportunities to increase power generation; 2. During the peak season in summer, most regions in China was under continuing high temperature, thus causing the increase of power consumption; 3. The Company has enhanced its sales effort to implement the generation plan proactively and to seize the opportunities for power generation, thus achieving an increase in power generation on the same basis. The power generation and electricity sold by each of the Company’s domestic power plants in 2013 are listed below (in billion kWh): Domestic Power Plant Power generation in 2013 Power generation in 2012 Change Electricity sold in 2013 Electricity sold in 2012 Change Liaoning Province Dalian 2.54% 2.20% Dandong -2.72% -2.66% Yingkou -6.94% -6.83% Yingkou Co-generation -0.24% -0.32% Wanfangdian Wind Power 8.82% 9.00% Suzi River Hydropower 107.69% 116.67% Changtu Wind Power 1450% 1433.33% Inner Mongolia Huade Wind Power 11.33% 11.94% Hebei Province Shang’an -4.43% -3.96% Kangbao Wind Power 29.03% 27.12% Gansu Province Pingliang 10.09% 10.78% Jiuquan Wind Power 17.33% 16.78% Beijing Beijing Co-generation (Coal-fired) 1.08% 1.22% Bejiing Co-generation (Combined Cycle) 0.63% 0.65% Tianjin Yangliuqing 3.66% 3.97% Domestic Power Plant Power generation in 2013 Power generation in 2012 Change Electricity sold in 2013 Electricity sold in 2012 Change Shanxi Province Yushe -13.33% -13.39% Zuoquan 5.10% 5.71% Shandong Province Dezhou 0.03% -0.05% Jining -0.92% -0.91% Xindian -0.06% -0.10% Weihai -2.13% -2.04% Rizhao Phase II 3.89% 4.11% Zhanhua Co-generation 2.15% 2.39% Henan Province Qinbei 23.44% 23.66% Jiangsu Province Nantong -5.41% -5.65% Nanjing -3.89% -3.73% Taicang -1.94% -1.98% Huaiyin 1.29% 1.13% Jinling (Combined-cycle) -36.64% -36.65% Jinling (Coal-fired) 11.03% 11.14% Jinling Combined-cycle Co-generation — Qidong Wind Power -1.96% -2.00% Rudong Wind Power — Shanghai Shidongkou First 2.14% 1.81% Shidongkou Second 3.65% 3.49% Shanghai combined-cycle 20.88% 21.03% Shidongkou Power -1.76% -1.58% Domestic Power Plant Power generation in 2013 Power generation in 2012 Change Electricity sold in 2013 Electricity sold in 2012 Change Chongqing Luohuang 17.12% 17.15% Zhejiang Province Yuhuan 2.92% 3.00% Hubei Province Enshi Maweigou Hydropower -10.00% -12.24% Hunan Province Yueyang 21.38% 21.73% Xianqi Hydropower 45.90% 45.56% Jiangxi Province Jinggangshan 9.73% 10.00% Fujian Province Fuzhou 6.28% 6.50% Guangdong Province Shantou Coal-fired -12.55% -12.58% Haimen 44.50% 44.89% Yunnan Province Diandong Energy -11.54% -11.52% Yuwang Energy -8.79% -9.51% Total 4.98% 5.10% The accumulated power generation of Tuas Power Limited in Singapore accounted for a market share of 20.6% in Singapore in 2013, representing a decrease of 4.6 percentage points compared to the same period last year. In addition, Phase I (48MW) of Jiangsu Huaneng Rudong Wind power Limited Company (which is 51% owned by the Company) has been put into commercial operation. At the same time, the installed generation capacity of certain power plants in which the Company has invested has changed. As of 31 December 2013, the Company’s total controlled generation capacity was 66,795 MW, and an equity-based generation capacity of 59,625 MW. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 14 January 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Du Daming Name: Du Daming Title: Company Secretary Date:January 13, 2014
